Title: To Thomas Jefferson from John Carey, 23 April 1793
From: Carey, John
To: Jefferson, Thomas



Sir
Tuesday April 23: 1793

I have the honor of presenting, for your inspection, the remainder of what I have been able to copy of general Washington’s correspondence. The whole of those 808 pages, and the best part of what has been copied by two of the gentlemen in your office, has been carefully compared with the originals. One of the original letters, of a particular nature, I take the liberty of enclosing. The index, that accompanies  the papers, will shew where to find my copy, if you wish to cut it out: and if this be the case, I presume I will not do amiss, in striking out every passage (for several occur in other letters) pointing out even the existence of such pieces.
I am extremely sorry, that it is not in my power to complete the correspondence of the commander in chief, as I expect to embark on Sunday next. However, if I might, without impropriety, request your interference, I am confident that a single word from you, would considerably expedite the business, and induce the two gentlemen in your office to hasten the part they have in hands—which was undertaken on a presumption that I was to sail by the first of April, is already paid for in advance—and not yet finished. Indeed the difficulties and delays that have been unnecessarily thrown in my way, since I first employed an extern to assist me, and dropped hints that I might probably complete the work, would render it necessary for me to request your interference in another manner, if I were to stay and continue it. But this being wholly out of my power, I think it needless to particularize them.
Before I conclude, Sir, I would beg leave to remind you of the utility of a certificate, under the seal of your office, purporting in general terms, that I have, under the proper authority, had access to the original papers, have made oath (which I am ready to do) that I have diligently and carefully copied, have not wilfully perverted the text in any instance—and that my copies have been compared with, and corrected by the originals.
As to sealing up my papers, and directing them in the manner I had the honor of mentioning to you some time ago, you alone, Sir, are a competent judge of the propriety of the measure. I shall therefore only observe (as perhaps this circumstance may make some difference) that the vessel, in which I sail, is to touch first at Lisbon, and thence, in 4 or 5 days, proceed to Dublin. With Sentiments of sincere respect & gratitude, I have the honor to be, Sir, your most obliged, & most obedient, humble servant,

John Carey
 
